Citation Nr: 1131949	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for folliculitis with prurigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which continued a 10 percent disability rating for folliculitis with prurigo.

In October 2009, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

In March 2010, the Veteran submitted a motion for advancement of the appeal on the Board's docket under 38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).  The motion was denied by the undersigned because good cause for the motion had not been shown.  The appeal will remain in its current docket number order. 

This case was previously before the Board in May 2010, when it was remanded for further development, including an additional VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the appeals period, folliculitis with prurigo has been manifested by a recurrent rash and severe itching on various areas of the Veteran's body, requiring prescription antihistamines in addition to topical medicated creams without involvement of more than 5 percent of the body or the use of systemic immunosuppressants such as corticosteroids.


CONCLUSION OF LAW

The criteria for the award of disability rating in excess of 10 percent for folliculitis with prurigo have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters dated in September 2007 and May 2008.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in February 2008 and again in June 2006 in relation to his increased rating claim.  The Board notes that the VA examination report, when considered along with pertinent treatment records, contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Principles of Evaluative Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema or similar conditions, provides that, if the skin condition covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected; or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118.

Facts

The Veteran was granted service connection by a rating decision issued in May 2007, pursuant to a March 2007 Board decision.  A 10 percent disability rating was assigned, with an effective date in March 2003, based on a March 2005 VA examination showing that approximately 3 percent of the body surface area and approximately 5 percent of the exposed skin area were affected by the rash.

In August 2007, the Veteran filed a claim for an increased disability rating for folliculitis with prurigo.  He felt that he met the qualification for at least a 20 percent rating, because he was on systemic therapy such as corticosteroids or other immunosuppressive drugs, with a total duration of six weeks or more but not constantly during the previous 12 months.

In July 2007, the Veteran was seen at VA for complaints of bouts of pruritus of the skin.  He reported that he was seeking service connection for his recurrent skin rashes and had been afforded a rating examination in March 2005.  Physical examination showed no rashes or dermatosis, only dryness of the skin.  He was advised to continue his present medications and was prescribed hydroxyzine to be taken at bed time for his pruritus.

In October 2007, the Veteran was seen for complaints of subcutaneous lesions on his right arm, legs, and back for one year.  On physical examination, there were some subcutaneous lesions in those areas.  These lesions were movable and non-tender, with no drainage.  

On February 2008 VA examination, the Veteran reported sores on his head and knots in his arms, legs, and back related to the rash contracted in service in 1973.  He reported that the affected areas were those exposed to the sun, including his head, face, hands, neck, and legs.  His symptoms included exudation, itching, ulcer formation, shedding, and crusting, occurring on a constant basis.  Over the past 12 months he had received topical medication for the skin condition, with no side effects from the treatment.  He stated that when the condition flared-up, "I suffer for about a week with itching, burning, and crusty skin.  I can't bathe because that causes them to drain and burst."  On physical examination, there were no signs of skin disease present, although a scar from back surgery and a subcutaneous fibroma were noted.  The examiner noted that the condition of folliculitis with prurigo had resolved.

In a written statement submitted in April 2008, the Veteran asserted that the older he got, the worse his skin problem became.  He stated that his condition had worsened enough to warrant a higher percentage rating.

In July 2008, the Veteran was seen for complaints of painful and pruritic rashes at the left side of his chest for the past two weeks.  A physical examination showed erythematous rashes with some vesicles at the left side of the chest and back but no open wounds.  The provider diagnosed herpes zoster (shingles).  The Veteran was advised to continue his topical treatment and hydroxyzine.

On follow-up treatment in August 2008, the Veteran complained that his rash on the left side of his chest was still painful and pruritic.  On physical examination, the herpes zoster lesions on the left side of the chest and back were dry and healing well; there was no drainage, tenderness, or signs of infection.  Two weeks later, further follow-up showed that the lesions had resolved.

In September 2009, the Veteran was seen for complaints of pruritus of the skin and recurrent skin rashes.  He had been seen in the dermatology clinic for treatment of either pityriasis rosea or eczema and had allegedly been told he had chloracne at a recent rating examination.  He reported that his rash had been intermittently recurring over the past 10 years, with break-outs of a red, itchy rash about once a month.  He stated that he took hydroxyzine to control the itching; his most recent outbreak had occurred two weeks prior.  On physical examination, the provider noted dry skin with a few scaly patches on the bilateral arms, but no erythematous rash or papules noted.  He was provided with additional ointments for dry skin.

At hearing in October 2009, the Veteran testified that his skin condition was present constantly, with fresh outbreaks every month or every other month.  He testified that the rash occurred over 80 to 90 percent of his body, including his face, eyes, nose, and private parts.  He would break out in sores and people looked at him funny when he had sores on his face.  He took an oral medication for his condition and never shaved.  Symptoms related to his rash included fever, headaches, diarrhea, and just generally feeling sick.  His wife testified that he often developed sores on his eyelids, behind his ears, in his nose, all over his chest, back, sleeves, and groin.  He seemed to have flare-ups most often when it was difficult to go to the doctor for treatment.  The Veteran testified that he had been told there was really nothing that could be done to cure his condition or to prevent recurring flare-ups.

In March 2010, the Veteran was seen for complaints of eczematous dermatitis with intermittent pruritus and a recurrent rash.  On physical examination, the provider noted dry skin with a few scaly patches on both arms, but no erythematous rash or papules.

In September 2010, the Veteran was seen for complaints of recurrent rash, with pruritic lesions distributed throughout his body and flare-ups about once a month.  The lesions were unresponsive to topical treatment and hydroxyzine and that there was no known trigger.  He also reported experiencing dry skin.  On physical examination, there was no erythematous rash and no papules noted; the Veteran was counseled on treating his dry skin.  The provider noted potential diagnoses of nonspecific eczematous dermatitis vs. contact dermatitis vs. others.

In January 2011, the Veteran was again seen for recurrent rash with pruritic lesions, occurring about once a month and lasting a couple of days.  He stated that the lesions tended to resolve on their own and he felt that the topical creams were not curing or helping the itch.  He complained strongly of pruritus.  On physical examination, the provider noted a small crusted papule on the left forehead, a small intact papule measuring 2 mm by 2mm on the left neck, and 1 mm papules in the right preauricular region.  The provider diagnosed nonspecific eczematous dermatitis vs. folliculitis.

In April 2011, the Veteran submitted several written statements from friends and family members concerning the severity of his skin condition.  The statements attested that when the Veteran had flare-ups of his rash, they resulted in little circles or raised skin and red bumps on his face, neck, chest, and shoulders.  One statement noted that when his rash was visible on his face, including discolorations of his skin and lips, it was difficult to make eye contact with him.

Analysis

The Veteran has asserted and the record shows that his skin condition has been present and largely consistent since service, with flare-ups occurring several times a year causing an outbreak of pruritic lesions on various areas of his body.  The record also shows that since July 2007, the Veteran has been prescribed hydroxyzine, an antihistamine medication, to treat the itching caused by his condition, in addition to the topical corticosteroids already in use.  By all accounts, this medication regime, even with the addition of the antihistamine, has failed to relieve the symptoms.

The Veteran asserts that the prescription for an antihistamine, in addition to his topical creams, merits an increased rating because it is a systemic medication which is taken for more than 6 weeks out of any given year and is the equivalent of a corticosteroid or an immunosuppressive drug.  

In evaluating this claim, the Board has reviewed the applicable Diagnostic Code (7806, dermatitis or eczema) as well as the rating criteria of other Diagnostic Codes falling under 38 C.F.R. § 4.118.  Notably, the majority of the criteria relating to prescription treatment for the symptoms of these disabilities make reference to either "topical therapy," such as the steroid and antifungal creams used by the Veteran, or "intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs."  However, the rating criteria under Diagnostic Code 7825 (for urticaria or hives) afford a higher disability rating for episodes which require treatment with "systemic immunosuppressive therapy" than for episodes which require treatment with "antihistamines or sympathomimetics."

Despite the Veteran's assertions, the Board finds that under the basic tenets of regulatory construction, the use of the antihistamine hydroxyzine does not equate to systemic corticosteroid or immunosuppressive therapy.  Specifically, as both Diagnostic Codes 7806 and 7825 are codified under the umbrella of 38 C.F.R. § 4.118, the rating criteria must be read in a consistent manner in order to constitute a coherent whole.

As the rating criteria for other skin conditions make the distinction between antihistamines and immunosuppressive drugs, such a distinction must be read as intended in evaluating a skin condition under 38 C.F.R. § 4.118.

While an antihistamine medication may, in the broadest sense, be considered to address an allergic immunological response, the Board finds that it does not equate to or more nearly approximate the systemic corticosteroid or immunosuppressive drugs referenced by the rating criteria.  Therefore, because the prescription antihistamine hydroxyzine is not a corticosteroid or immunosuppressant medication, the use of this prescription does not elevate the disability picture to a rating higher than 10 percent.

The Veteran's recurrent rash, though uncomfortable and disconcerting, affects at most 5 percent of the exposed skin area and 3 percent of the total surface area of his body.  The Veteran testified at hearing that the lesions occur on 80 to 90 percent of his body, including his head, face, arms, legs, chest, back, and groin, and the Board has no reason to doubt the credibility of this testimony.  However, the Board interprets the Veteran's testimony as indicating that his lesions have occurred on areas totalling as much as 80 to 90 percent of his body throughout the course of his condition, rather than indicating that lesions cover 80 to 90 percent of his skin at one time.  This interpretation is based on the descriptions of the lesions provided by both the March 2005 VA examination and the VA treatment records (no lesions having been present during the February 2008 VA examination), showing papules measuring 1 or 2 mm in size and scattered across various parts of his body (the arms, back, chest, head, and face) but not actually covering 80 to 90 percent of the surface area of his skin.  Notably, the treatment records from 2009 and 2010 reflect that the Veteran sought treatment when the condition became symptomatic, whereas he had not done so previously by his own testimony.  Thus, the Board feels that these treatment records are most likely to provide an accurate picture of the Veteran's condition. 

In addition, while the record shows that the lesions themselves are sometimes discolored, they have not resulted in any lasting scars which are noted on examination and would necessitate consideration under other rating criteria.  

Based on the considerations set forth above, the Board finds that a disability rating in excess of 10 percent for folliculitis with prurigo is not met or more nearly approximated and the benefit of the doubt rule does not apply.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of recurrent rash with use of antihistamine for 6 weeks or more per year, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 10 percent for folliculitis with prurigo is denied.




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


